Citation Nr: 1449738	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-09 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected ischemic heart disease/coronary artery disease ("heart disability"). 


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an
August 2011 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for the heart disability and assigned a 10 percent rating, with deferral of entitlement to a higher evaluation pending a VA heart examination.  A November 2011 rating decision continued the 10 percent rating.   

In November 2013, the Board remanded the case to obtain any outstanding treatment records and afford the Veteran an updated VA examination.  A review of the record indicates that the Board's directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a May 2014 rating decision, the Appeals Management Center (AMC) increased the disability rating from 10 percent to 30 percent for the entire period on appeal.  As the Veteran is presumed to be seeking the highest rating available under VA regulations, the Board will adjudicate the issue of whether a rating higher than 30 percent is warranted.   

FINDING OF FACT

The Veteran's heart disability has been manifested by findings that include MET values greater than 5 METs with symptoms of dyspnea and fatigue, and left ventricular ejection fractions greater than 50 percent, without any episode of acute congestive heart failure shown in any past year during the period on appeal.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for a heart disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.104, Diagnostic Code 7005 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also finds that there has been compliance with VA's duty to assist.  The record in this case includes VA treatment records, private treatment records, and VA examination reports.  The Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional relevant evidence has been identified by the Veteran. 

The Veteran was afforded pertinent VA examinations in August 2011 and April 2014.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examiners were provided with an accurate medical history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed findings.  As such, the Board finds that these examination reports are adequate to decide the appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 
 
As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the appeal.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  However, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's ischemic heart disease/coronary artery disease has been evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7005 (arteriosclerotic heart disease (coronary artery disease)).  This Diagnostic Code provides for a 10 percent evaluation for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005. 

A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2). 

The evidence for consideration in this case includes VA outpatient treatment records, VA examination reports, and private medical records.

A private cardiology stress test report from October 2008 indicated a maximum workload of 11.70 METs.  The report also noted that the Veteran did not experience any chest pain or shortness of breath during the exercise, and noted that the results did not show any significant reversible defect suggestive of reversible ischemia.  The ejection fraction was measured to be 66 percent, and the lung/heart ratio was found to be within normal limits.

In August 2011, the Veteran was afforded a VA examination.  The examiner diagnosed ischemic heart disease and noted that the Veteran's treatment plan included taking continuous medication.  The examiner found that the Veteran did not have congestive heart failure.  She reported the diagnostic results from the October 2008 stress test, and also noted that there was no evidence of cardiac hypertrophy or dilation.  She reported the October 2008 left ventricular ejection fraction of 66 percent.

An August 2011 VA treatment note reflected that the Veteran denied chest pain and palpitations, and noted that the Veteran was on medication and was asymptomatic.  An August 2012 VA treatment note indicated the Veteran denied chest pain or pressure, dyspnea on exertion, or palpitations.  A regular sinus rhythm was noted.  The Veteran's coronary artery disease was assessed as stable, and his current medications were noted.  A July 2013 VA treatment note similarly reflected a regular sinus rhythm, listed the Veteran's medications, and assessed him as asymptomatic. 

In April 2014, the Veteran underwent an additional VA examination to determine the current severity of his heart disability.  The examiner diagnosed ischemic heart disease and old myocardial infarction, and reported that the Veteran was taking continuous mediation for his condition.  The Veteran's medical history reflected a myocardial infarction that occurred in March 2003, and percutaneous coronary interventions that occurred in March 2003 and April 2005.  The examiner found that the Veteran did not have congestive heart failure, and reported that an April 2014 echocardiogram revealed a left ventricular ejection fraction of 60 percent, with no evidence of cardiac hypertrophy or dilation.  Although a diagnostic exercise test was not performed, the examiner was able to estimate the level of METs based on the Veteran's reported symptoms.  The examiner estimated that the lowest level of activity at which the Veteran reported symptoms was between greater than 5 and 7 METs, which was consistent with activities such as golfing (without cart), mowing lawn (push mower), and heavy yard work (digging).  The symptoms reported by the Veteran at this level were dyspnea and fatigue.  The examiner noted that the ejection fraction would be more accurate in assessing the Veteran's cardiac function rather than the estimated METs, noting the concomitant health factors such as obesity, deconditioning, and hypertension that would affect the estimation of METs.  

After reviewing the evidence of record under the schedular criteria set forth above, the Board finds that a rating in excess of 30 percent for the service-connected heart disability is not warranted.  There is no evidence that the heart disability was characterized by a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope at any point during the appeal.  Rather, the August 2011 VA examination report noted that a prior exercise tolerance test had indicated a workload of 11.70 METs, and the more recent, April 2014 VA examiner estimated the Veteran's workload to be between greater than 5 METs and 7 METs based upon the Veteran's reported symptoms.  Further, the Veteran's left ventricular ejection fractions did not fall below 60 percent, which is above the 30 to 50 percent ejection fraction contemplated by the criteria for a 60 percent disability rating.  Nor was there any evidence that the Veteran sustained any episode of acute congestive heart failure within any one-year period during the course of the appeal so as to warrant an increased evaluation.

The Board has considered whether a staged rating is appropriate; however, in the present case, the Veteran's symptoms remained relatively constant and stable throughout the course of the appeal.  As such, staged ratings are not warranted.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R.
§ 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 
22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria under Diagnostic Code 7005 reasonably encompass the Veteran's disability level and symptomatology.  The Veteran's heart disability is manifested by symptoms of dyspnea and fatigue that occurred during a level of activity such as demonstrated by golfing (without cart), mowing lawn (push mower), and heavy yard work (digging), which corresponded to an estimated METs value between greater than 5 and 7.  Diagnostic Code 7005 specifically considers measurements of METs and left ventricular ejection fractions to assess cardiac function, and the 30 percent disability rating already in effect directly considers symptoms of dyspnea and fatigue at the corresponding METs workload.  As the Veteran does not experience any symptomatology from his heart disability that is not already encompassed in the Rating Schedule, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted. 

Further, as the Veteran is only currently service connected for a single disability (i.e. heart disability), referral for extraschedular consideration on the basis of any combined impact of multiple disabilities is not warranted at this time.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board also finds that the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record as part of the Veteran's increased rating claim, because the Veteran has not asserted, and the record does not otherwise show, that he is unemployable due solely to his service-connected disability.

The Board has considered the benefit of the doubt rule; however, because the preponderance of the evidence is against a disability rating in excess of 30 percent, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 30 percent for a heart disability is denied. 


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


